Scott, J.:
Plaintiff appeals from'a judgment dismissing his complaint.
The plaintiff was a bricklayer engaged in work upon a building on Riverside drive in the city of New York. He was working on the basement floor laying brick in a bay window at the front of the building. The defendant was a contractor engaged in laying concrete floors upon an upper story. The story upon which defendant’s men were working was boarded over, but the boarding did not extend over the bay window in, which plaintiff was working. In putting in the concrete flooring defendant used short pieces of iron, described in the case as channel irons, which were laid between the *826iron beams, and with these beams made a sort of webbing to hold the concrete. While the plaintiff was at work a piece of iron fell striking him upon the head and producing the injuries for which he sues. There was some confusion in the testimony as to the precise character and dimensions of the piece of iron which struck plaintiff, but there was testimony from which the jury would have been justified in finding that it was a piece of the channel iron used by defendant in the prosecution of its work. There were other contractors at work on the building, but the evidence was to the effect that none of them used pieces of iron similar to that by which plaintiff was struck. There can be no doubt that the defendant was bound to exercise a reasonable degree of care to see that other persons working in the building were not injured by the fall of materials used in the prosecution mi the work, and if the evidence wras sufficient to identify the iron which struck plaintiff with that used by defendant, the burden would fall upon defendant to show that it had not been negligent. (Wolf v. American Tract Society, 164 N. Y. 30.) In our opinion there was evidence to submit to the jury upon the question whether or not it was a piece of defendant’s iron which struck plaintiff.
If there was it was error to dismiss the complaint. The judgment appealed from must be reversed and a new trial granted, with costs to appellant to abide the event.
Laughlin and Clarke, JJ., concurred; Ingraham and Houghton, JJ., dissented.